995 So.2d 1127 (2008)
Samuel GARRETT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1539.
District Court of Appeal of Florida, Fourth District.
December 3, 2008.
Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
In this Anders appeal, we affirm the order revoking appellant's community control and probation and imposing sentence. However, we remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Petrie v. State, 980 So.2d 1209 (Fla. 4th DCA 2008); Rey v. State, 904 So.2d 566 (Fla. 4th DCA 2005); Riley v. State, 884 So.2d 1038 (Fla. 4th DCA *1128 2004); Anderson v. State, 879 So.2d 688 (Fla. 4th DCA 2004); Campbell v. State, 776 So.2d 1036 (Fla. 4th DCA 2001).
KLEIN, GROSS and DAMOORGIAN, JJ., concur.